DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-6,8,10-12,16,17,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Voit  et al, 7,338,357.

Regarding claim 3, Voit et al disclose the roof structure of claim20, wherein the air-guiding element is arranged at the fresh air opening, the circulation opening, and the air-conditioning chamber so that a region is sealed in relation to the external environment.

Regarding claim 4, Voit el al as modified disclose the roof structure of claim 20, wherein the air-guiding element comprises:
 a fresh air inlet for supplying fresh air; 
a circulation inlet,67 for supplying recirculated air; and 
gan air outlet for letting out mixed air.

Regarding claim 5, Voit el al disclose the roof structure of claim 4, wherein the fresh air opening is connected to the fresh air inlet and the circulation opening is connected to the circulation inlet.

 Regarding claim 6, Voit et al disclose the roof structure of claim 5, wherein the air outlet is arranged at the air- conditioning chamber such that the fresh air and the recirculated air are mixable in the air- guiding element, and are guided in the sealed region from the fresh air opening and the circulation opening to the air outlet.


Regarding claim 8, Voit et al disclose wherein the filter arrangement comprises a first filter element,66.
Regarding claim 10, Voit et al disclose wherein the filter arrangement and the air-guiding element or the filter arrangement and the roof structure are connected by a coupling element,55.
Regarding claim 11, Voit et al disclose wherein the air-guiding element comprises a cable duct.
Regarding claims 20 and 16, Voit et al disclose
 a cab,10 for an agricultural vehicle, 
a roof,12 structure of an agricultural vehicle, comprising: an upper roof 32, 45 assembly; a lower roof assembly,34; 
an air-conditioning chamber,30 formed in the lower roof assembly, the upper roof assembly being connectable to the lower roof assembly to surround the air-conditioning chamber; 
an inlet chamber,63 and an outlet chamber,41 for air-conditioned air, wherein the inlet chamber and the outlet chamber between the lower roof assembly and the upper roof assembly comprise chambers separated from each other; 
a circulation opening,67 for supplying recirculated air arranged at the inlet chamber;

 an air-guiding element arranged in the inlet chamber, at the circulation opening, and at the air-conditioning chamber, 
wherein a region,55 is sealed in relation to an external environment;
 a fresh air opening,43, 70 for supplying fresh air formed at the inlet chamber or the air- conditioning chamber; and
 a filter,65 arrangement located at the fresh air opening.
a circulation opening for supplying recirculated air arranged at the inlet chamber; an air-guiding element arranged in the inlet chamber, at the circulation opening, and at the air-conditioning chamber, wherein 
a region is sealed in relation to an external environment; and 
a fresh air opening for supplying fresh air formed at the inlet chamber or the air- conditioning chamber.

Regarding claim 17, Voit et al disclose the cab of claim 16, further comprising a filter ,65 arrangement located at the fresh air opening or the fresh air inlet,43.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9,12-15,18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Voit in view of Bruhnke et al 5,076,821 ( cited by applicant).

Regarding claim 9, Voit fails to disclose further comprising a second filter element removably arranged at the circulation opening or the circulation inlet.
However, Bruhnke at al teach a second filter (5,6, col.2,ln47).

It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by Voit et al to include  a second filter as taught by Bruhnke at al in order  to configure   offset filters to ensure no unfiltered air enters the evaporator.

Regarding claim 12, Voit as modified further comprising a second fan (5,6) arranged in the air-conditioning chamber or the outlet chamber.

Regarding claim 13, Voit el al as modified disclose
 an air-conditioning- system assembly arranged in the air-conditioning chamber or at the outlet chamber.
Regarding claim 15, Voit el al disclose, wherein the air outlet is arranged at the air- conditioning-system assembly.

Regarding claim 14, Voit et al disclose as modified wherein the second fan 5,6 comprises a fan inlet,4 and a fan outlet, wherein the fan inlet is configured to suction air from the air-conditioning chamber or the fan outlet discharges air into the outlet chamber.

Regarding claim 18, Voit el al as modified disclose the cab of claim 16, further comprising a second fan (5,6) arranged in the air- conditioning chamber or the outlet chamber.

Regarding claim 19, (Original) Voit el al as modified disclose further comprising an air-conditioning-system assembly arranged in the air-conditioning chamber or at the outlet chamber,41.

 Regarding claim 21, Voit as modified disclose wherein the air outlet is arranged at the air- conditioning chamber such that the fresh air and the recirculated air are mixable in the air- guiding element, and are guided in the sealed region from the fresh air opening and the circulation opening to the air outlet.

Regarding claim 22, Voit el al as modified disclose the roof structure of claim 21, wherein the filter arrangement comprises a first filter element arranged at the fresh air opening.

Regarding claim 23, Voit el al as modified disclose the roof structure of claim 22, wherein the filter arrangement further comprises a second filter element removably arranged at the circulation opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612